NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4643-19

GUSTAVO DOMINGUEZ,

          Plaintiff-Appellant/
          Cross-Respondent,
v.

ADRIANA DOMINGUEZ,

     Defendant-Respondent/
     Cross-Appellant.
_________________________

                   Submitted December 6, 2021 – Decided June 27, 2022

                   Before Judges Fasciale and Vernoia.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Somerset County,
                   Docket No. FM-18-0367-00.

                   Law Offices of Morgan L. Rice, LLC, attorneys for
                   appellant/cross-respondent (Morgan Rice and Jef
                   Henninger, on the briefs).

                   Seiden    Family      Law,     LLC,      attorneys for
                   respondent/cross-appellant (Sheryl J. Seiden and
                   Christine C. Fitzgerald, on the briefs).

PER CURIAM
      In this post-judgment matrimonial matter, plaintiff Gustavo Dominguez

appeals from those portions of a July 18, 2020 Family Part order denying his

motion to terminate, modify, or suspend his $7,500 monthly alimony obligation

to defendant Adriana Dominguez, and directing that he pay defendant a

$167,536 retroactive cost-of-living adjustment for his alimony and child support

obligation. Defendant cross-appeals from that portion of the same order denying

her application for attorney's fees and costs. Based on our review of the motion

record, the parties' arguments, and the applicable legal principles, we affirm in

part, vacate in part, and remand for further proceedings.

                                        I.

      The parties married in 1985, had five children, separated in 1994, and

divorced in 1999. The final judgment of divorce incorporated the parties'

Property Settlement and Support Agreement (PSSA) that provides plaintiff

would pay $446,000 in annual child support and alimony in the years following

2000. The PSSA further provides the annual child support and alimony payment

would include "a cost of living adjustment equal to one half of the annual

increase in the consumer price index as published by the U[.] S[.] Department

of Labor for the New York Metropolitan Area." The PSSA includes a cap on

the annual cost of living adjustment, stating the adjustment "shall not exceed the


                                                                            A-4643-19
                                        2
increase in [plaintiff's] annual compensation." The parties agreed the alimony

and support payments "shall be net of taxes."

      The PSSA also includes a provision allowing an adjustment of the child

support and alimony obligation in the event of plaintiff's retirement. The PSSA

provides that if plaintiff retired and obtained similar employment for

substantially less income, obtained different employment for substantially less

income, or was not reemployed, alimony would "end and child support" would

be paid pursuant to another provision of the PSSA. In the event plaintiff retired

and obtained similar or different employment "for similar income," his alimony

and child support obligations were to continue in the amounts pursuant to the

post-2000 requirements of the PSSA.

      In 2004, the parties agreed to an amendment (the 2004 amendment) to the

PSSA modifying plaintiff's alimony and child support obligation. Under the

2004 amendment, plaintiff's alimony and child support obligation was to be

determined annually based on the amount of his annual pay and year-end bonus.

The amendment lists seven separate minimum annual base pay and year-end

bonus totals and, for each, a corresponding designated annual child support and

alimony obligation. For example, at the high end, the amendment provides

plaintiff's annual alimony and child support obligation is $475,768 if his base


                                                                           A-4643-19
                                       3
pay and bonus exceeds $4,000,000, and, at the low end, his alimony and child

support obligation is $260,019 if his base pay and bonus is less than $1,000,000.

The 2004 amendment further provides the stated alimony and child support

amounts "shall be adjusted every year by one half the [consumer price index] as

set forth in" the PSSA.

      In 2005, plaintiff's employment was terminated, but he told defendant he

retired and would thereafter pay only child support. Four months later, in June

2005, plaintiff became employed by a privately held investment fund, Gottex,

and he received a one percent interest in the company in 2005 and an additional

one percent interest in 2006 as part of his compensation. His employment with

Gottex terminated in December 2009, but he continued to receive a salary until

March 2010 as severance. Shortly thereafter, plaintiff obtained employment

with Ad Capital, where he remained employed at all times pertinent to this

appeal.

      In 2006, plaintiff established the Dominguez Family Limited Partnership

(DFLP), and he gifted his two percent interest in Gottex to DFLP. Plaintiff

owned one percent of DFLP as general partner, nineteen percent as a limited

partner, and the remaining eighty percent was held by the Dominguez 2006

Irrevocable Trust (the trust), which plaintiff established for the benefit of the


                                                                           A-4643-19
                                       4
parties' children. In 2007, DFLP realized capital gains of $11,409,024 on its

two percent share of Gottex.

      In November 2013, the parties entered into another amendment to the

PSSA.1 The amendment modified plaintiff's child support obligation, provided

for the termination of child support based on the anticipated emancipations of

the parties' children, and required that plaintiff provide defendant with updates

concerning DFLP.

      Concerned about issues related to the trust and plaintiff's refusal to permit

her to use the trust's funds for the children, defendant retained a forensic

accountant and discovered in 2017 plaintiff did not retire in 2005, but instead

had remained consistently employed throughout the years after a very short

break in his employment in 2005. Defendant subsequently filed a motion for

relief in aid of litigant's rights seeking enforcement of plaintiff's obligations

under the PSSA and the 2004 amendment, reinstatement of alimony, and

payment of alimony and child support arrears for the years 2005 through 2017.

The court allowed the parties to exchange discovery and then conducted a ten-

day plenary hearing that concluded in April 2019.



1
  In May 2013, the parties also agreed to an amendment to the PSSA providing
for the transfer of ownership of a cemetery plot to defendant.
                                                                             A-4643-19
                                        5
      In a comprehensive written decision following the hearing, the court

summarized the evidence presented and, in pertinent part, determined that under

the PSSA and the 2004 amendment, plaintiff agreed to pay defendant alimony

until he fully retired. The court found plaintiff breached the PSSA and the 2004

amendment when he stopped paying alimony in 2005 after he lost his job but

months later "found a new job that paid him millions of dollars" and "never

informed [defendant] that he was working again." The court found plaintiff first

told defendant "he was working once again . . . eight years after he began

working full time for Gottex."     The court rejected as incredible plaintiff's

testimony he worked only part-time for Gottex, noting his employment contract

required that he work full time; he was guaranteed $1,000,000 per year in

compensation; he relinquished a salary guarantee for two percent ownership in

the company; and he made "about" $13,000,000 when Gottex went public.

      The court interpreted the parties' PSSA and the 2004 amendment to

require that plaintiff pay alimony in an amount based on his annual

compensation from his employment. The court rejected defendant's claim the

calculation of plaintiff's annual compensation "should include as income

distributions to the plaintiff from assets previously acquired through plaintiff's

annual compensation," including plaintiff's real estate and other investments.


                                                                            A-4643-19
                                        6
The court concluded inclusion of such income "is clearly double counting and

is not consistent with the parties' agreements."

      The court also found plaintiff's "Total Adjusted Gross Cash Flow" for

each year during the period 2005 through 2017, although "greater than plaintiff's

earnings," would "not be used to calculate support." The court found the cash

flow would instead be considered in determining "plaintiff's ability to pay

alimony" in accordance with "N.J.S.A. 2A:34-23(b)."         Similarly, the court

concluded plaintiff's receipt of distributions from DFLP could not be properly

considered as income for purposes of determining his alimony and child support

obligation under the 2004 amendment to the PSSA, but the court determined

distributions from DFLP would be considered in determining plaintiff's ability

to pay alimony and child support.

      The court calculated plaintiff's annual compensation for the years 2005

through 2017 for use in determining his alimony and support arrears for those

years under the PSSA and the 2004 amendment. The court: applied the parties'

agreed upon formula for calculating the annual alimony and child support for

each year; allocated portions of the total amounts to child support and alimony;

adjusted the child support obligation for the emancipations of the children;

credited plaintiff for his child support payments; and determined the amount due


                                                                           A-4643-19
                                        7
defendant for unpaid alimony for the years 2005 through 2017. The court

concluded plaintiff owed defendant $1,008,520 for unpaid alimony "for the

period of January 1, 2005[,] through December 31, 2017."

      The court further explained that its determination of the amount plaintiff

owed defendant for unpaid alimony through December 31, 2017 did not include

the sum due under the PSSA and the 2004 amendment for the required annual

consumer price index adjustment. The court ruled that if defendant sought to

enforce the consumer price index adjustment provision, she should calculate the

amount she claimed due and submit it to plaintiff. The court further determined

that if the parties could not agree on the amount due, defendant should file a

motion to enforce the consumer price index adjustment provisions of the PSSA

and the 2004 amendment.

      The court separately analyzed and determined what it characterized as

"alimony going forward"—that is, plaintiff's alimony obligation beginning on

January 1, 2018. In its determination of alimony, the court considered and made

findings under the factors set forth in N.J.S.A. 2A:34-23(b). Pertinent here, the

court considered the actual need and ability of the parties to pay, finding that in

2015 plaintiff "certified to a bank his net worth was over $15 million"; in

plaintiff's May 25, 2018 case information statement, plaintiff "listed his 2017


                                                                             A-4643-19
                                        8
income at $865,040 and stated his current marital lifestyle is $49,062 per

month"; and "[h]e listed his gross assets at almost $7 million and his liabilities

at $2.5 million."

      Based on those findings, as well as others related to the remaining factors

in N.J.S.A. 2A:34-23(b), the court ordered that plaintiff pay defendant monthly

alimony of $7,500. The court entered an April 26, 2019 order holding plaintiff

in violation of litigant's rights for violating his obligation to pay alimony under

the PSSA and the 2004 amendment, ordering that plaintiff pay $1,279,320 in

alimony arrears, directing that plaintiff pay $7,500 in monthly alimony

commencing on January 1, 2018, and requiring plaintiff pay $280,000 for

defendant's counsel fees and costs. 2 Plaintiff appealed from the court's order but

later withdrew the appeal.

      Defendant subsequently moved for relief in aid of litigant's rights seeking

to enforce the April 26, 2019 order. In an August 16, 2019 order, the court

granted defendants motion, finding plaintiff violated various provisions of the

April 26, 2019 order, and: setting retroactive alimony arrears at $7,500 per

month effective January 1, 2018; directing that plaintiff pay $280,000 in counsel



2
   The order granted and denied various other relief requested by the parties that
is not relevant to the pending appeal.
                                                                             A-4643-19
                                        9
fees and costs due defendant by September 13, 2019; permitting defendant to

enter a judgment against plaintiff for all sums due under the April 26, 2019

order; requiring plaintiff to respond to a document request from defendant's

forensic accountants; directing that the parties exchange information and confer

concerning the consumer price index adjustment; and granting defendant's

motion for counsel fees and costs for the motion in aid of litigant's rights.

      In May 2020, plaintiff moved to reduce, suspend, or otherwise modify his

$7,500 monthly alimony obligation.            He claimed to have "experienced" a

"substantial change in financial circumstances . . . since the April 26, 2019 order

and decision were issued."       Defendant cross-moved for an order:          finding

plaintiff in violation of litigant's rights for his failure to pay the alimony arrears

pursuant to the August 16, 2019 order; directing that plaintiff pay $279,329 for

past due sums for the consumer price index adjustment to the alimony and child

support obligations for the years 2005 through 2017; and awarding counsel fees

and costs.3

      In support of his motion, plaintiff explained that a substantial portion of

his income over the prior decade came "from securities unrelated to his



3
   Defendant's cross-motion sought other relief not directly relevant to the
disposition of the issues presented on appeal.
                                                                                A-4643-19
                                         10
employment," and that "[b]y investing in high risk closed end funds and utilizing

leverage margin, [he] had been able to generate enough in dividends to satisfy

[his] obligations that [his] salary could not." Plaintiff noted, for example, his

investment strategy produced net dividends of $398,908 in 2018 and $456,654

in 2019 in his brokerage accounts. He further explained the same investment

strategy yielded dividends in DFLP's brokerage account of $240,822 in 2018

and $245,651 in 2019.

      In his certification supporting his motion, plaintiff represented that the

downturn in the investment markets in March 2020 resulted in margin calls on

his brokerage account and DFLP's account that he could not satisfy and, as a

result, the capital in both accounts were reduced to levels that did not yield

dividends sufficient to support his personal monthly obligations and his $7,500

monthly alimony obligation. 4 He further asserted that due to the loss of capital

in those accounts, the reduction in the dividend income was permanent. In sum,

plaintiff claimed that because those accounts no longer had sufficient capital to

yield the very large dividends he had historically obtained prior to entry of the

April 26, 2019 order, and his income was therefore limited to his annual


4
  Plaintiff's supporting certification details his efforts to stave off the margin
calls, including contributing additional sums of cash to the accounts that he
obtained by selling various assets and liquidating other accounts.
                                                                            A-4643-19
                                       11
$180,000 salary from Ad Capital, there was a significant change in

circumstances—his substantial loss in income—warranting relief from the

ordered alimony obligation.

      The court denied plaintiff's motion for a termination, reduction, or

temporary suspension of his $7,500 monthly alimony obligation based on its

determination plaintiff did not demonstrate a material change in circumstances

warranting the requested relief. The court noted that its April 26, 2019 order

was based on findings defendant needed $7,500 per month to support herself

and plaintiff "had the ability to pay . . . defendant $7[,]500 per month."

      In finding plaintiff failed to demonstrate a material change in

circumstances, the court did not reject plaintiff's claim that due to the market

downturn in March 2020, and the concomitant margin calls on plaintiff's

investments, his accounts no longer yielded the significant dividends they

earned when the court determined his ability to pay alimony in 2019. The court

also did not reject plaintiff's representation that the more than $45,000 per month

in investment income he had been earning, and which the court relied on in April

2019 to determine his ability to pay the ordered $7,500 monthly alimony, was

no longer available to him.




                                                                             A-4643-19
                                       12
      The court found plaintiff failed to demonstrate a material change in

circumstances because the loss of the dividend income was "not caused by an

involuntary loss of employment or other unforeseen financial circumstances,"

but instead was the result of plaintiff's decision to "engage[] in highly

speculative investments." The court found plaintiff's choice to "'play the market'

for his own advantage" resulted in his loss of the investment income, and the

loss therefore did not constitute a material change in circumstances permitting

further consideration of his motion to modify, suspend, or terminate his alimony

obligation.

      The court granted defendant's request for sums due under the PSSA, the

2004 amendment, and the August 16, 2019 order for the consumer price index

adjustment.    The court rejected defendant's claim the annual percentage

increases for the adjustment should be compounded and concluded

"defendant . . . provided sufficient proof . . . $167,536[] is the correct amount

that should be awarded for the [c]onsumer [p]rice [i]ndex adjustment." The

court also noted "plaintiff complained the adjustment was not warranted in

certain years," but "he does not present persuasive proof as to what the correct

number should be." Based on those findings, the court awarded defendant




                                                                            A-4643-19
                                       13
$167,536 for the consumer price index adjustment required under the PSSA and

the 2004 amendment.

      The court denied defendant's cross-motion for counsel fees, finding that

although plaintiff was unsuccessful in his request for relief from the April 26,

2019 alimony order, his application was not made in bad faith. The court also

noted that it denied relief sought in defendant's cross-motion because it had

previously granted the relief requested. The court entered a memorializing order

on July 18, 2020.

      Plaintiff appeals from that portion of the court's July 18, 2020 order

denying his request for termination, suspension, or modification of the $7,500

monthly alimony obligation and awarding defendant $167,536 for the consumer

price index adjustment. Defendant cross-appeals from the denial of her cross-

motion for attorney's fees.

                                       II.

      We have routinely recognized the Family Part's "special jurisdiction and

expertise in family matters." Thieme v. Aucoin-Thieme, 227 N.J. 269, 282-83

(2016) (quoting Cesare v. Cesare, 154 N.J. 394, 413 (1998)). We defer to its

factual findings and will not reverse a Family Part decision unless constitutes an

abuse of discretion; that is, (1) its "findings are 'so manifestly unsupported by


                                                                            A-4643-19
                                       14
or inconsistent with the competent, relevant and reasonably credible evidence

as to offend the interests of justice[,]'" Spangenberg v. Kolakowski, 442 N.J.

Super. 529, 535 (App. Div. 2015) (quoting Rova Farms Resort, Inc. v. Invs. Ins.

Co. of Am., 65 N.J. 474, 484 (1974)); (2) the court failed to consider all

controlling legal principles, Gotlib v. Gotlib, 399 N.J. Super. 295, 309 (App.

Div. 2008); or (3) the court entered an order that lacks evidential support,

Mackinnon v. Mackinnon, 191 N.J. 240, 254 (2007).

      "[A]limony and support orders define only the present obligations of the

former spouses," and therefore thet "are always subject to review and

modification upon a showing of 'changed circumstances.'" Crews v. Crews, 164

N.J. 11, 24 (2000) (quoting Lepis v. Lepis, 83 N.J. 139, 146 (1980)); see also

N.J.S.A. 2A:34-23 ("[Alimony orders] may be revised and altered by the court

from time to time as circumstances may require.") To establish an entitlement

"to a hearing on whether a previously-approved support award should be

modified, the party moving for the modification 'bears the burden of making a

prima facie showing of changed circumstances.'" Crews, 164 N.J. at 28 (quoting

Miller v. Miller, 160 N.J. 408, 420 (1999)); see also Lepis, 83 N.J. at 157

(explaining "[t]he party seeking modification has the burden of showing such

'changed circumstances' as would warrant relief from the support or maintenance


                                                                         A-4643-19
                                     15
provisions involved"). More particularly, a party requesting "modification of an

alimony award 'must demonstrate the changed circumstances have substantially

impaired the ability to support himself or herself.'" Crews, 164 N.J. at 28

(quoting Lepis, 83 N.J. at 157).

      In its assessment of whether a moving party has made a prima facie

showing of changed circumstances, the court must consider the terms of the

order at issue and compare the facts as they were when that order was entered

with the facts as they are at the time of the motion. Faucett v. Vasquez, 411 N.J.

Super. 108, 128-29 (App. Div. 2009). The moving party "bears the burden of

making a prima facie showing of changed circumstances" to initiate a

modification of an alimony obligation. Crews, 164 N.J. at 28 (quoting Miller,

160 N.J. at 420).

      "There is . . . no brightline rule by which" a court measures a change in

circumstances. Larbig v. Larbig, 384 N.J. Super. 17, 23 (App. Div. 2006).

"[E]ach and every motion to modify an alimony obligation 'rests upon its own

particular footing and [we] must give due recognition to the wide discret ion

which our law rightly affords to the trial judges who deal with these matters.'"

Donnelly v. Donnelly, 405 N.J. Super. 117, 127 (App. Div. 2009) (quoting

Larbig, 384 N.J. Super. at 21).        If a prima facie showing of changed


                                                                            A-4643-19
                                       16
circumstances is made, the court must then determine if a plenary hearing is

warranted. Lepis, 83 N.J. at 159; see also Crews, 164 N.J. at 28 (noting the

party seeking modification must make a prima facie showing of changed

circumstances before being entitled to a hearing).

      Plaintiff does not dispute it is his obligation to first demonstrate a change

in circumstances as a condition precedent to the court's determination of whether

there is a need for plenary hearing. See Landau v. Landau, 461 N.J. Super. 107,

117-18 (explaining the 2014 amendments to N.J.S.A. 2A:34-23 do not "evince[]

any intention to alter the Lepis changed circumstances paradigm"). He instead

claims the court erred by finding he did not demonstrate a material change in

circumstances based on its determination the substantial change in his

investment income was the result of his failure to take a "prudent course of

investment to insure . . . he could continue to pay his court ordered financial

obligation," and his decision to invest in what the court characterized as "highly

speculative investments." The court found granting the relief sought by plaintiff

would unfairly visit upon defendant the losses plaintiff suffered because his

"risky [investment] strategy failed."

      Plaintiff's motion for relief from the monthly $7,500 alimony obligation

is founded on a simple contention. He notes the court utilized the approximately


                                                                             A-4643-19
                                        17
$45,000 per month in investment income he received from his brokerage account

and his share of DFLP's investment account in its determination of his ability to

pay alimony when it established the $7,500 monthly obligation in the April 26,

2019 order. He argues the undisputed loss of the capital that generated those

dividends in March 2020 thereby constitutes a material change in

circumstances—a substantial loss in the income used to determine his ability to

pay alimony—warranting relief from the monthly $7,500 obligation.

      In our view, the court erred by rejecting plaintiff's claimed material

change in circumstances based solely on its determination the loss of his

substantial monthly dividend income was the result of highly speculative

investments and a risky investment strategy. In the first instance, we cannot

defer to the court's finding plaintiff's investments were "highly speculative"

because the court did not cite to any evidence supporting the finding, plaintiff

asserts the decrease in the value of the investments is attributable to a downturn

in the markets due to the unprecedented COVID-19 pandemic, and we will not

assume the investments were highly speculative simply because the capital value

of the accounts plummeted during a downturn in the markets. We do not suggest

the court's finding is erroneous as a matter of fact or that a supporting spouse's

choices are not relevant to a determination of a modification motions. See, e.g.,


                                                                            A-4643-19
                                       18
Miller, 160 N.J. at 420-21 (explaining "[r]eal property, capital assets, investment

portfolio, and capacity to earn by 'diligent attention to . . . business' are all

appropriate factors for a court to consider in the determination of alimony

modification" (quoting Innes v. Innes, 117 N.J. 496, 503 (1990))). We note only

the court did not cite to any evidence supporting its finding the investments were

highly speculative, and the record presented on appeal does not support a finding

plaintiff's failed investment strategy was the product of misconduct or lack of

diligence.

      Additionally, in denying plaintiff's motion, the court did not compare

plaintiff's complex financial circumstances supporting the April 26, 2019 order

setting plaintiff's monthly alimony obligation at $7,500 with the equally

complex but clearly different circumstances presented in his May 2020 motion

for relief from his alimony obligation. See Beck v. Beck, 239 N.J. Super. 183,

190 (App. Div. 1990) ("[T]he changed-circumstances determination must be

made by comparing the parties' financial circumstances at the time the motion

for relief is made with the circumstances which formed the basis for the last

order fixing support obligations.").        A comparison of those separate

circumstances is essential to a proper determination of whether plaintiff made

the requisite showing of a material change in circumstances necessary for the


                                                                             A-4643-19
                                       19
court to then consider whether a plenary hearing on the motion is required. See

ibid.

        In that regard, in analyzing plaintiff's ability to pay alimony as part of its

determination of alimony in 2019, the court expressly relied on plaintiff's 2017

income of $865,010, which consisted of a $180,000 salary from his employment

at Ad Capital and $705,040 in unearned income from his investments. In his

2020 modification motion application, plaintiff certified that due to the losses

suffered in the downturn in the markets in March 2020, he is no longer able to

generate any unearned income from his and DFLP's investment accounts, and

his cash flow and income is limited to his $180,000 salary.

        In our view, plaintiff's alleged loss of the substantial investment income

in 2020—which he represents is permanent because he also lost the capital that

previously generated the income—sufficiently suggests a material change in

circumstances such that the court was required to engage in the comparison of

the financial circumstances extant when the April 26, 2019 order was entered

and those extant when the May 2020 modification motion was made. That

comparison is essential to a determination of whether plaintiff made a sufficient

demonstration of a material change in circumstances such that the court should




                                                                                A-4643-19
                                         20
consider whether a plenary hearing is required. Faucett, 411 N.J. Super. at 128-

29.

      That is not to suggest plaintiff is entitled to a modification of his alimony

obligation or a plenary hearing. Plaintiff's financial circumstances are quite

complex and require close scrutiny, especially in light of his historical failure to

pay alimony for many years by mispresenting he had retired. We also do not

suggest there is merit to plaintiff's claim he is entitled to a modification to his

alimony obligation or that he cannot afford to pay the alimony established in the

court's April 26, 2019 order. We also have not determined plaintiff established

a material change in his complex financial circumstances warranting a

modification in alimony, even with his claimed loss in investment income , and

nothing in this opinion shall be interpreted as expressing a view on that issue.

We determine only the court must address and decide in the first instance

whether plaintiff demonstrated a material change in circumstances by comparing

the financial circumstances supporting the April 26, 2019 alimony order and

those extant when the modification motion was filed in 2020 to determine if the

changes upon which plaintiff relies are sufficiently material to warrant a further

determination whether a plenary hearing is required.




                                                                              A-4643-19
                                        21
      We therefore vacate that portion of the court's order denying plaintiff's

motion to terminate, modify, or suspend his alimony obligation and remand for

the court to conduct the requisite comparison of the financial circumstances

extant when the April 26, 2019 alimony order was entered and when the May

2020 modification motion was filed, and determine whether plaintiff

demonstrated a material change in circumstances warranting further

consideration of his modification motion. The remand court shall consider any

additional submissions and arguments from the parties it deems appropriate and

conduct such proceedings it deems necessary to address and decide plaintiff's

modification motion. 5

      Plaintiff also challenges the court's award of $167,536 to defendant for

the required consumer price index adjustment to plaintiff's alimony and child

support obligation under the PSSA and the 2004 amendment. Plaintiff does not

dispute his obligation to pay the adjustment; he argues the court erred by



5
  In the event the court determines plaintiff has demonstrated a material change
in circumstances warranting consideration on the merits of his motion to modify
the April 26, 2019 order establishing his current alimony obligation, the court
shall consider the factors in N.J.S.A. 2A:34-23(k). See Landau, 461 N.J. Super.
at 116-18 (explaining the 2014 amendments to N.J.S.A. 2A:34-23 do not relieve
a party seeking a modification of an alimony order from first demonstrating a
material change in circumstances under the Lepis standard).


                                                                          A-4643-19
                                      22
accepting defendant's calculation of the adjustment. Defendant asserts the court

correctly accepted the calculation of the adjustment set forth in her forensic

accounting   firm's   September    12,        2019   memorandum   explaining    its

determination of the $167,536 adjustment. 6

      On appeal, plaintiff reprises his argument defendant's calculation of the

adjustment is not in accord with the requirements of the PSSA and the 2004

amendment.     He argues the PSSA and the 2004 amendment provide for

consumer price index adjustments to plaintiff's child support and alimony

obligation at a rate of one-half the increase in the consumer price index, but the

adjustment "shall not exceed the increase in [plaintiff's] annual compensation."

He claims defendant's calculation erroneously provides for adjustments in years

his income decreased. He asserts here, as he did before the trial court, the

cumulative consumer price index adjustment through the end of 2017 should be

$12,914, and not the $167,536 awarded by the court. Plaintiff also claims


6
   The September 12, 2019 memorandum included two calculations of the
consumer price index adjustment. In one calculation, the adjustment was
determined based on a compounding of interest and, in the other calculation,
simple interest was used. The motion court accepted plaintiff's argument neither
the PSSA nor the 2004 amendment permit the compounding of interest, and held
defendant is not entitled to the adjustment based on a compounding of interest .
Defendant does not appeal from that determination. Thus, the parties agree the
consumer price index adjustment required under the PSSA and 2004 amendment
shall not be based on compounded interest.
                                                                            A-4643-19
                                         23
defendant's calculation of the adjustment, which the court accepted, was in error

because it included current year adjustments based on consumer price indices

for only one-half of the prior calendar year.

      Our review of this issue is hampered by the lack of any findings of fact or

conclusions of law supporting the court's acceptance of the defendant's forensic

accounting firm's memorandum's calculation of the consumer price index

adjustment. See generally R. 1:7-4 (requiring a trial court to make findings of

fact and conclusions of law "on every motion decided by a written order that is

appealable as of right"). It also appears the only putative evidence presented to

the trial court concerning the calculation of the adjustment was defendant's

forensic accounting firm's September 12, 2019 memorandum and plaintiff's

counsel's September 20, 2019 letter disputing the calculation and offering

argument and calculations supporting plaintiff's position. The memorandum and

letter reveal conflicting methods of calculating the adjustment based on different

numbers and differing interpretations of the PSSA and the 2004 amendment.

The court resolved the conflicting positions taken by the parties by concluding

defendant "provided sufficient proof" her calculation "is the correct a mount,"

and plaintiff did "not present persuasive proof as to what the correct number

should be."


                                                                            A-4643-19
                                       24
      In our view, the court's conclusory acceptance of defendant's proposed

calculation does not adequately address the issues raised by the parties related

to adjustment. See Elrom v. Elrom, 439 N.J. Super. 424, 443 (App. Div. 2015)

(explaining the absence of the findings required under Rule 1:7-4 "impedes

[appellate] review"). And, based on our independent review of the parties'

submissions to the court, we are unable to determine which of the competing

methodologies claimed by the parties is required by the PSSA and the 2004

amendment, nor can we determine whether the proffered calculations under the

methodologies are otherwise correct. See Allstate Ins. Co. v. Fisher, 408 N.J.

Super. 289, 302 (App. Div. 2009) ("Appellate review . . . 'does not consist of

weighing evidence anew and making independent findings; rather, our function

is to determine whether there is adequate evidence to support the judgment

rendered' by the trial court." (quoting Cannuscio v. Claridge Hotel & Casino,

319 N.J. Super. 342, 347 (App. Div. 1999))).

      We therefore vacate the court's award of the consumer price index

adjustment, remand for the court to consider the issue anew based on competent

evidence and the parties' arguments, and render a decision tethered to the

findings of fact and conclusions of law required by Rule 1:7-4. We express no




                                                                          A-4643-19
                                      25
opinion on the merits of the issue, and nothing in this opinion shall be construed

to the contrary.

      In support of her cross-appeal, defendant argues the court erred by

denying her cross-motion for an award of counsel fees and costs incurred in

defending plaintiff's motion to reduce, modify, or suspend his alimony

obligation. We consider the argument under the well-established principle that,

in reviewing an order granting or denying an application for counsel fees, "[w]e

will disturb a trial court's determination . . . only on the 'rarest occasion,' and

then only because of a clear abuse of discretion." Strahan v. Strahan, 402 N.J.

Super. 298, 317 (App. Div. 2008) (quoting Rendine v. Pantzer, 141 N.J. 292,

317 (1995)).

      Defendant contends the court abused its discretion because plaintiff's

motion was made in bad faith. Defendant asserts plaintiff's motion was made in

bad faith because he violated N.J.S.A. 2A:34-23(k) by filing his application less

than ninety days after the March 2020 investment market decrease that he

claimed caused the reduction in his monthly dividend income month to almost

zero, he failed to meet his burden of showing a material change in circumstances,

and he had otherwise failed to comply with other requirements of the April 26,

2019 order, including the requirement that he pay $1,279,320 in alimony arrears.


                                                                             A-4643-19
                                       26
      We are not persuaded by defendant's arguments. As we have explained,

the court found plaintiff's motion for suspension, termination, or modification

of his alimony obligation included sufficient representations to warrant the

court's close examination and comparison of the circumstances extant when the

alimony obligation was ordered with those present in 2020 to determine if there

was a material change in circumstances warranting further consideration of the

modification motion. We therefore discern no basis in the present record to

question the court's finding plaintiff's motion was not made in bad faith.

      In addition, defendant's reliance on N.J.S.A. 2A:34-23(k) is misplaced.

The statute provides that "[u]nder circumstances where the changed

circumstances arise from the loss of employment," no application for a

modification of alimony "shall be filed until a party has been unemployed, or

has not been able to return to or attain employment at prior income levels , or

both, for a period of [ninety] days." N.J.S.A. 2A:34-23(k). By its plain terms,

the ninety-day limitation applies solely where a modification of alimony is

sought based on movant's loss of employment.

      Here, plaintiff's employment remained the same as it was when the April

26, 2019 order was entered, and his modification motion was not based on a




                                                                             A-4643-19
                                      27
claimed loss of employment. The ninety-day limitation set forth in N.J.S.A.

2A:34-23(k) is therefore inapplicable.

      We also reject defendant's claim she is entitled to fees because plaintiff

failed to honor other obligations imposed by the April 26, 2019 order.

Defendant does not cite to any legal authority supporting her conclusory

assertion a supporting spouse is not entitled to relief from an alimony orde r

simply because he or she has otherwise did not comply with other provisions of

a matrimonial order. Moreover, defendant ignores the court rejected her cross-

motion for relief in aid of litigant's rights based on her claim plaintiff violated

provisions of the April 26, 2019 order, and defendant does not appeal from that

ruling by the court. In sum, we are not persuaded the court clearly abused its

discretion by denying defendant's cross-motion for counsel fees.

      We therefore vacate those portion of the court's July 18, 2020 Family Part

order denying plaintiff's motion to terminate, modify, or suspend his $7,500

monthly alimony obligation, and directing that he pay defendant a $167,536

retroactive cost-of-living adjustment for his alimony and child support

obligation, and we remand for further proceedings on those portions of the o rder




                                                                             A-4643-19
                                       28
in accordance with this opinion. We affirm the portion of the July 18, 2020

order denying defendant's motion for counsel fees. 7

      Affirmed in part, vacated in part, and remanded for further proceedings.

We do not retain jurisdiction.




7
 We also affirm those portions of the July 18, 2020 order from which no appeal
was taken.
                                                                         A-4643-19
                                      29